THIS is a suit on a fire insurance contract and was before us on a former occasion. North River Ins. Co. v.Militello, 100 Colo. 343, 67 P.2d 625. A retrial was had resulting in a judgment for plaintiff, which defendant seeks to have reversed. In view of the fact that the matter has been in litigation for over six years, we feel that it should now be decided promptly on the application for a supersedeas, since the legal principles involved — the law of the case having been established by our former opinion — are relatively simple.
As the former opinion indicates, Militello, defendant in error, plaintiff below, was convicted of arson (Militellov. People, 95 Colo. 519, 37 P.2d 527), for burning the very property on which he now seeks to recover insurance. In their brief in North River Ins. Co. v. Militello,supra, counsel for the insurance company advanced this proposition: "We submit, therefore, that this court should adopt either the rule of the case of Eagle, Star British Dominions Ins. Co. v. Heller, 149 Va. 82,  140 S.E. 314 [that conviction of the policy holder of burning the insured property is a bar to recovery on the policy] or the rule of the case of Schindler v. Royal Ins. Co.,258 N. Y. 310, 179 N.E. 711 [that such conviction is prima facie evidence of the facts involved, in a civil suit to recover on the policy]."
[1] In response to this submitted alternative, we adopted the rule announced in the Schindler case, reversed the judgment, and remanded the cause "for such further proceedings as may be had in harmony with the views herein expressed." The trial court carried out our instructions to the letter. In fact, counsel for the insurance company, "wrote their own ticket." All of their requested instructions were approved and given by the court without objection. They are liberally in *Page 30 
the company's favor. No objection was made to any of the testimony of Militello in which he detailed his version of circumstances concerning the fire which destroyed the insured property, and denied starting it. Evidently the jury believed his story and gave him verdict accordingly.
We do not pause here to discuss the question of public policy. We considered that feature in our prior opinion, and it is fully discussed in the authorities above mentioned. We, however, make this observation: Counsel for the company on the former hearing quoted from "The Nature of the Judicial Process," a book written by the late Justice Cardozo, the following, found at page 43: "The social interest served by refusing to permit the criminal to profit by his crime is greater than that served by the preservation and enforcement of legal rights of ownership." The pronouncement does the author honor. It was written in 1921; yet in 1932, he joined with Judge Pound in rendering the opinion in the Schindler case. In his book he philosophized; in the Schindler case he spoke the law. This case is decided in accordance with his legal view.
Judgment affirmed.
Mr. Justice Knous, Mr. Justice Bock and Mr. Justice Burke concur in the conclusion only, it being their view that the law in the case was settled by the opinion inNorth River Ins. Co. v. Militello, 100 Colo. 343,67 P.2d 625.
MR. JUSTICE FRANCIS E. BOUCK dissents in part and specially concurs in part.